Case 1:21-cv-22873-MGC Document 16 Entered on FLSD Docket 08/11/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 21-CV-22873-COOKE/O’SULLIVAN

  FUND-EQ, JCA, LLC, a series of
  FORGE INVESTMENTS, LLC,
  f/k/a EQUIDATE INVESTMENTS, LLC,
  et al.,

         Plaintiffs,
  v.

  JULIAN TARGOWSKI,

         Defendant.
                                    /

                                            ORDER

         THIS MATTER came before the Court on the Plaintiffs’ Motion for Entry of Ex

  Parte Temporary Restraining Order, or Alternatively, for an Ex Parte Preliminary

  Injunction (DE# 5, 8/9/21). Having reviewed the applicable filings and the law, it is

         ORDERED AND ADJUDGED that the Plaintiffs’ Motion for Entry of Ex Parte

  Temporary Restraining Order, or Alternatively, for an Ex Parte Preliminary Injunction

  (DE# 5, 8/9/21) is DENIED. The undersigned finds that the requirements of Rule 65(b)

  of the Federal Rules of Civil Procedure for entry of a temporary restraining order without

  notice to the defendant have not been satisfied. Fed. R. Civ. P. 65(b). Rule 65(b)

  provides:

         (1) Issuing Without Notice. The court may issue a temporary restraining
         order without written or oral notice to the adverse party or its attorney only
         if;
                (A) specific facts in an affidavit or a verified complaint clearly
                show that immediate and irreparable injury, loss, or damage
                will result to the movant before the adverse party can be
                heard in opposition; and
                (B) the movant’s attorney certifies in writing any efforts made
Case 1:21-cv-22873-MGC Document 16 Entered on FLSD Docket 08/11/2021 Page 2 of 2




                to give notice and the reasons why it should not be required.

  Fed. R. Civ. P. 65(b). Neither the motion, which is not verified, nor the declaration

  address specific facts as to why the defendant should not receive notice. The plaintiffs’

  reliance on Southeastern Mechanical Services, Inc. v. Brody, No. 8:08-CV-1151-T-

  30EAJ, 2008 WL 4613046 (M.D. Fla. October 15, 2008) is misplaced. Brody did not

  involve an ex parte motion for a temporary restraining order and the defendants filed a

  response and participated in a hearing. Brody, 2008 WL 4613046, at *1 (“Plaintiff’s

  Motion for Preliminary Injunction (incorrectly denominated as a Motion for Temporary

  Restraining Order)....”). Accordingly, it is further

          ORDERED AND ADJUDGED that the plaintiffs shall notify the Court when they

  have served the defendant. Upon receipt of the notice, the undersigned will issue an

  order establishing an expedited briefing schedule.

          DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of August,

  2021.



                                      JOHN J. O'SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                                2
